NUMBERS 13-18-00470-CR & 13-18-00471-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                      IN RE JESSE RIOS


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez1

        Relator Jesse Rios, proceeding pro se, filed separate petitions for writ of

mandamus in each of the above causes.2 In both of these original proceedings, relator

seeks to compel the trial court to amend the certifications of relator’s right to appeal his


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2  These original proceedings arise from trial court cause number 12-CR-1515-A, docketed in
appellate cause number 13-18-00470-CR, and trial court cause number 11-CR-4192-A, docketed in our
cause number 13-18-00471-CR. Both cases originated in the 28th District Court of Nueces County, Texas.
See also In re Rios, No. 13-17-00511-CR, 2017 WL 4173392, at *2 (Tex. App.—Corpus Christi Sept. 20,
2017, orig. proceeding) (mem. op., not designated for publication); In re Rios, No. 13-17-00182-CR, 2017
WL 1479432, at *1 (Tex. App.—Corpus Christi Apr. 18, 2017, orig. proceeding) (mem. op., not designated
for publication); Rios v. State, No. 13-12-00721-CR, 2013 WL 474841, at *1 (Tex. App.—Corpus Christi
Feb. 7, 2013, no pet.) (mem. op. per curiam, not designated for publication).
underlying convictions.     See TEX. R. APP. P. 25.2(a)(2).     Relator contends that the

certifications in both cases are defective insofar as they state that he lacks the right to

appeal.

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both of these requirements, then the petition for writ of mandamus should be denied.

State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007). It is the relator’s burden to properly request and show entitlement

to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record,” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. The relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petitions for writ of

mandamus and the applicable law, is of the opinion that the relator has failed to establish



                                             2
his right to mandamus relief. Accordingly, we deny the petitions for writ of mandamus in

each of these causes.


                                                            NELDA V. RODRIGUEZ
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of August, 2018.




                                           3